     Case 2:09-cr-00031-RAH-TFM Document 196 Filed 12/04/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

UNITED STATES OF AMERICA                   )
                                           )
       v.                                  ) CASE NO. 2:09-CR-31-RAH
                                           )
KELVIN SUMMERS                             )

                                      ORDER

      Before the court is the Petition for Early Termination of Supervised Release

filed pro se by Defendant Kelvin Summers. (Doc. 195.) The Court construes the

Petition as a Motion for Early Termination of Supervised Release. Mr. Summers’

supervising probation officer supports the Motion.

      Under 18 U.S.C. § 3583(e)(1), the court may terminate a term of supervised

release under specified conditions. The defendant must have completed one year of

supervised release, and the court must find, after considering various factors in 18

U.S.C. § 3553(a), that “such action is warranted by the conduct of the defendant

released and the interest of justice.” 18 U.S.C. § 3583(e)(1).

      In February 2010, Mr. Summers was sentenced to 160 months of

imprisonment on his convictions for one count of conspiracy to possess with intent

to distribute crack cocaine, a violation of 21 U.S.C. § 846, and one count of aiding

and abetting the distribution of crack cocaine, a violation of 21 U.S.C. § 841(a)(1)

and 18 U.S.C. § 2, followed by five years of supervised release to be served
     Case 2:09-cr-00031-RAH-TFM Document 196 Filed 12/04/20 Page 2 of 2




concurrently. (Doc. 161.) In October 2012, his sentence was reduced from 160

months to 120 months. (Doc. 191.)

      Mr. Summers has served more than one year of his term of supervised release.

His full compliance with the terms of supervised release and exemplary behavior

while on supervision, including his relationship with his family and his career, have

been duly considered. The court also has weighed the applicable § 3553(a) factors

— particularly the nature and circumstances of the offense and the history and

characteristics of Mr. Summers. After fully considering the statutory requirements,

the court finds that the interest of justice and Mr. Summers’ conduct warrant early

termination of his term of supervised release.

      Accordingly, it is ORDERED that Mr. Summers’ motion for early termination

of supervised release (Doc. 195) is GRANTED and that his previously imposed term

of supervised release is TERMINATED as of this date.

      DONE, this 4th day of December, 2020.


                                       /s/ R. Austin Huffaker, Jr.
                                R. AUSTIN HUFFAKER, JR.
                                UNITED STATES DISTRICT JUDGE




                                         2
